PER CURIAM.
In this bench-tried case, plaintiff sought a constructive trust on certificates of deposit given to three of her children. The trial court denied her relief.
Our scope of review is limited. The trial court’s judgment is to be sustained on appeal unless there is no substantial evidence to support it, unless it is against the weight of the evidence, unless it erroneously declares the law, or unless it erroneously applies the law. Murphy v. Carrón, 536 S.W.2d 30, 32 (Mo.banc 1976).
Here, three witnesses’ testimony constitutes substantial evidence to support the trial court’s judgment. We have read the transcript and do not have “a firm belief that the ... judgment is wrong.” Id. Nor is the judgment against the weight of the evidence.
*637An extended opinion would have no prec-edential value. The trial court’s judgment is affirmed pursuant to Rule 84.16(b).